DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation
Applicant's arguments filed 03/07/2022 have been fully considered. Applicant argues that the amendments provide sufficient structure to avoid the 112(f) claim interpretation. Examiner agrees that the amendments, and based on MPEP 2181, the amended claims provide sufficient structure. Therefore, the 112(f) claim interpretations have been withdrawn.
Rejection Under 101
Applicant's arguments filed 03/07/2022 have been fully considered. Applicant argues that: 
The claims do not simply organize human activity, but rather, provide a technical solution to the technical problem of using multiple diagnostic engines and interfaces by managing substantially simultaneously testing and using a single interface. 
The claims are integrated into a practical application. 
Regarding A, as discussed in the rejection below, the claims encompass following rules for determining results of sample testing for a plurality of patients. Following rules is covered by management of personal interactions, but for the use of generic computer components, and therefore falls under the abstract idea grouping of organizing human activity. The technical features mentioned by the Applicant are considered additional elements that are no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea. See the updated rejection for further clarification.
Regarding B, as discussed in the “Regard A” response to arguments the additional elements that are no more than mere instructions to apply an exception and add insignificant extra-solution activity to 
Rejection Under 103
Applicant's arguments filed 03/07/2022 have been fully considered. Applicant argues that:
The prior art does not teach all of the limitations of the amended claims. Specifically, Bauer does not teach a processor and a non-transitory computer-readable medium storing computer-executable instructions to cause the processor to communicated with the plurality of diagnostic engines to enable a plurality of tests to be performed on a plurality of samples substantially simultaneously by a plurality of users using the diagnostic engines. 
Regarding A, Bauer does teach a processor and a non-transitory computer-readable medium storing computer-executable instructions to cause the processor to communicated with the plurality of diagnostic engines to enable a plurality of tests to be performed on a plurality of samples substantially simultaneously by a plurality of users using the diagnostic engines as demonstrated in the rejection below. Bauer at [0027] teaches a central processing unit for controlling the non-transitory computer readable memory and communicating with the plurality of medical devices that perform tests of samples, for example, the wireless medical analyzers that perform tests on blood, urine, blood glucose, and cholesterol. [0121] teaches taking a measurements from a plurality of users [0122] and [0030] teaches the patient goes through a number of a number of test by the medical devices to gather data during their encounter this is considered as the samples being taken substantially simultaneously since they are taken in the same encounter so it is construed as the samples being taken within a short time of each other. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-10 are drawn to a point of care system for generating measured results based on test samples, which is within the four statutory categories (i.e. apparatus). Claims 11-20 are drawn to an instrument data manager for generating measured results based on test samples, which is within the four statutory categories (i.e. apparatus).
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claim 11) recites: 
A point of care system comprising: 
a plurality of diagnostic engines, each diagnostic engine being configured to perform a test on a sample and to generate a measured result based on the test on the sample; and 
an instrument data manager (IDM) in electronic communication with each of the plurality of diagnostic engines, the IDM comprising:
a processor; and
a non-transitory computer-readable medium storing computer executable instructions that when executed cause the processor to: 
communicate with each of the plurality of diagnostic engines to enable a plurality of tests to be performed on a plurality of samples substantially simultaneously by a plurality of users using the plurality of diagnostic engines; 
receive one or more measured results from one or more of the diagnostic engines; 
determine one or more calculated results based on the one or more measured results and at least one other parameter; and 
present a single user interface for managing testing by the plurality of diagnostic engines and for displaying the one or more calculated results.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules and instructions), but for the recitation of generic computer components. For example, but for the plurality of diagnostic engines, instrument data manager (IDM), processor, non-transitory computer-readable medium storing computer-executable instructions executed with a processor; user interface, a point of care system, in the context of this claim encompasses following rules to determine results from testing a sample. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10 and 12-20 reciting particular aspects of following rules to determine and display a measure result from testing a sample, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 1 (and substantially similar with independent claim 11) recites: 
A point of care system comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a plurality of diagnostic engines, each diagnostic engine being configured to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) perform a test on a sample and to generate a measured result based on the test on the sample; and 
an instrument data manager (IDM) in electronic communication with each of the plurality of diagnostic engines, the IDM comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
a processor; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a non-transitory computer-readable medium storing computer executable instructions that when executed cause the processor to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
communicate with each of the plurality of diagnostic engines to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) enable a plurality of tests to be performed on a plurality of samples substantially simultaneously by a plurality of users using the plurality of diagnostic engines; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receive one or more measured results from one or more of the diagnostic engines; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))
determine one or more calculated results based on the one or more measured results and at least one other parameter; and 
present a single user interface for managing testing by the plurality of diagnostic engines and for displaying the one or more calculated results. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the plurality of diagnostic engines, instrument data manager (IDM), processor, non-transitory computer-readable medium storing computer-executable instructions executed with a processor; user interface, a point of care system, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0048]-[0049], [0056], [0058], [0082] see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving one or more measured results from one or more of the diagnostic engines amounts to selecting a particular data source or type of data to be manipulated, presenting a single user interface for managing testing by the plurality of diagnostic engines and for displaying the one or more calculated results amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine and display results from test samples, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10 and 12-20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-10 and 12-20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional elements, other than the abstract idea per se, amount to no more than elements which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the plurality of diagnostic engines, instrument data manager (IDM), processor, non-transitory computer-readable medium storing computer-executable instructions executed with a processor; user interface, a point of care system, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0048]-[0049], [0056], [0058], [0082]; see also Chupp et al. (US 5812419), Bauer (US 2014/0316813)); presenting a single user interface for managing testing by the plurality of diagnostic engines and for displaying the one or more calculated results, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); receiving one or more measured results from one or more 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 11, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chupp et al. (US 5812419) in view of Bauer (US 2014/0316813).
Regarding claim 1, Chupp discloses a point of care system (Chupp Abstract & col.6, lines 36-40 an automated analyzer; automated hematology analyzer and a flow cytometry analyzer) comprising: 
a plurality of diagnostic engines, (Chupp Abstract & col.6, lines 36-40 discloses an automated hematology analyzer and a flow cytometry an analyzer integrated with a controller which monitors and controls the analyzers (diagnostic engines))
each diagnostic engine being configured to perform a test on a sample and to generate a measured result based on the test on the sample; and (Chupp col.6, lines 33-51 discloses the controller activates the analyzers, allowing the analyzers to automatically perform analyses on the whole blood sample; col.6, lines 33-51 the controller utilizes data obtained from the analyzers to formulate a result)
an instrument data manager (IDM) in electronic communication with each of the plurality of diagnostic engines, the IDM being configured to: (Chupp col.6, lines33-51 discloses all data and other information pertaining to each initial test sample is monitored, collected, and processed by the instrument controller; the controller activates the analyzers, allowing the analyzers to automatically perform analyses on the whole blood sample under the direction of the controller; the controller utilizes data obtained from the analyzers (diagnostic engines))
the IDM being configured to use the plurality of diagnostic engines (Chupp col. 6, lines 49-51 discloses the controller utilizes data obtained from the analyzers to formulate a result)
receive one or more measured results from one or more of the diagnostic engines; (Chupp col.6, lines49-51 discloses data obtained from the analyzers to formulate a result)
determine one or more calculated results based on the one or more measured results and at least one other parameter; and (Chupp col.6, lines 49-51 & col. 7, lines 41-47 discloses data obtained from the analyzers to formulate a result; software algorithms to manipulate measured data, calculate parameters, and display results)
present a single user interface for managing testing by the plurality of diagnostic engines (Chupp Figs. 1-3 and corresponding text; col. 6 lines 33-51 & col. 7, lines 41-47 discloses the operator interface domain regulates user interaction with the data station; operator selects a series of tests to be performed on the sample via the analyzers)
and for displaying the one or more calculated results. (Chupp col. 7 lines 41-47 discloses software algorithms to manipulate measured data, calculate parameters, and display results)
Chupp does not appear to explicitly disclose a processor; and a non-transitory computer-readable medium storing computer-executable instructions that when executed cause the processor to: communicate with each of the plurality of diagnostic engines to enable a plurality of tests to be performed on a plurality of samples substantially simultaneously by a plurality of users. However, Bauer teaches it is old and well-known in the art of healthcare data processing to:
a processor; and a non-transitory computer-readable medium storing computer-executable instructions that when executed cause the processor to: (Bauer [0027] The electronic tablet 110 has a display screen 111, one or more wireless interfaces 120, possibly one or more wired interfaces 118, a central processing unit (CPU) with an integrated or discrete graphics processing unit (GPU) 114 for controlling the display screen 111, tangible and non-transitory computer readable memory 162, tangible and non-transitory computer readable storage 170, a touch interface 116 such as a touch screen, a track pad, trackball, or mouse or HID interface (in some examples a keyboard), an image sensor 119, and an audio interface 128 with speakers, microphone, and headphone jack. Data or programs may be transferred between memory 162 and storage 170 as needed by the CPU/GPU 114. The HCT 100 also includes a set of medical measurement devices (MMD) 150 such as a wireless Hi-Definition camera 126 (with possibly various adapters 152 for eye, ear, nose, throat, microscope, or epidermal viewing), a wireless electronic stethoscope 124, and a wireless set of EKG probes 130 and a container 121 to hold the EKG probes 130. Other wireless MMDs 150 may be a biometric or other identification device such as a fingerprint reader, iris scanner and mapper, camera for photograph of patient and facial recognition. Further biometric MMDs 150 include a wireless blood pressure cuff 122, which may include a pulse sensor and body temperature sensor(s), a wireless eye exam device 154, pulmonary sensors, and wireless medical analyzers 146 such as blood chemistry, urine analysis, blood glucose and cholesterol readers as a few examples)
communicate with each of the plurality of diagnostic engines to enable a plurality of tests to be performed on a plurality of samples substantially simultaneously by a plurality of users 
“The smart system EMS 172 serves as platform for the avoidance, detection, and timely correction of errors; and as such, acts as a countermeasure to error while being patient-centered and improves efficiency of healthcare professionals and patient satisfaction.” See Bauer [0025].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Chupp to incorporate a processor; and a non-transitory computer-readable medium storing computer-executable instructions that when executed cause the processor to: communicate with each of the plurality of diagnostic engines to enable a plurality of tests to be performed on a plurality of samples substantially simultaneously by a plurality of users as taught by Bauer. The communication would avoid delays and bottlenecks during the sample analysis operation and improve efficiency. 
Regarding claim 3, Chupp-Bauer teaches the point of care system recited in claim 1, Bauer further teaches wherein the non-transitory computer-readable medium stores computer-executable instructions that when executed cause the processor to communicate with each of the plurality of diagnostic engines via wireless communications (Bauer [0027]-[0028] teaches wireless interfaces, data or programs may be transferred between memory 162 and storage 170 as needed by CPU/GPU114; medical measurement devices/wireless MMDs 150 may be a biometric or other identification device such as a fingerprint reader, iris scanner and mapper and wireless medical analyzers such as blood chemistry, urine analysis, blood glucose, and cholesterol readers; wireless connectivity to the electronic tablet can be done using a wireless network or wireless Bluetooth protocols). The motivations to combine the above mentioned references was discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 5, Chupp-Bauer teaches the point of care system recited in claim 1, and Chupp further discloses wherein one or more of the plurality of diagnostic engines are different types of 
Regarding claim 6, Chupp-Bauer teaches the point of care system recited in claim 1, and Chupp further discloses wherein the plurality of diagnostic engines comprises at least one of a blood gas diagnostic engine, a cardiac diagnostic engine, a coagulation diagnostic engine, a diabetes diagnostic engine, and a urinalysis diagnostic engine. (Chupp col. 6, lines 36-51 discloses an automated hematology analyzer and a flow cytometry analyzer; analyzers automatically perform analyses on the whole blood sample).
Regarding claim 11, recites substantially similar limitations as those already addressed in the rejection of claim 1 and, as such, is rejected for similar reasons as given above.
Regarding claim 13, recites substantially similar limitations as those already addressed in the rejection of claim 3 and, as such, is rejected for similar reasons as given above.
Regarding claim 15, recites substantially similar limitations as those already addressed in the rejection of claim 5 and, as such, is rejected for similar reasons as given above.
Regarding claim 16, recites substantially similar limitations as those already addressed in the rejection of claim 6 and, as such, is rejected for similar reasons as given above.
Claims 2, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Chupp et al. (US 5812419) in view of Bauer (US 2014/0316813) in view of Walsh et al. (US 2012/0046203).
Regarding claim 2, Chupp-Bauer teaches the point of care system recited in claim 1, but does not appear to explicitly teach wherein the user interface requires entry of a patient identifier associated with a given one of the samples prior to displaying a calculated result associated with the given sample. However, Walsh teaches it is old and well-known in the art of healthcare data processing to have:
wherein the user interface requires entry of a patient identifier associated with a given one of the samples prior to displaying a calculated result associated with the given sample (Walsh [0366]-[0368] teaches another approach for sample-patient association; to insure that the user has entered the test identifier correctly, the system queries the hospital information system (HIS) for the patient identifier and displays this information to the user; the user checks that this identifier matches the patient; when the test is complete and the information is fully entered, the 
“To insure that the user has entered the test identifier correctly, the system queries the HIS for the patient identifier and displays this information to the user. The user checks that this identifier matches the patient.” See Walsh [0367]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Chupp-Bauer, as modified above, to incorporate wherein the user interface requires entry of a patient identifier associated with a given one of the samples prior to displaying a calculated result associated with the given sample as taught by Walsh. This would help ensure that the proper test identifier was properly entered and associated with the correct patient. 
Regarding claim 12, recites substantially similar limitations as those already addressed in the rejection of claim 2 and, as such, is rejected for similar reasons as given above.
Claims 4, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Chupp et al. (US 5812419) in view of Bauer (US 2014/0316813) in view of Denton (US 2008/0312893).
Regarding claim 4, Chupp-Bauer teaches the point of care system recited in claim 1, but does not appear to explicitly teach wherein each diagnostic engine is the same type of diagnostic engine. However, Denton teaches it is old and well-known in the art of healthcare data processing to have:
wherein each diagnostic engine is the same type of diagnostic engine (Denton [0068] teaches a plurality of clinical diagnostic analyzers; several clinical diagnostic analyzers of the same type are deployed)
“Physicians typically need fast turnaround times for results to allow them to effectively monitor patients under care.” See Denton [0004]. “If several clinical diagnostic analyzers of the same type are deployed, then the input samples can just be divided evenly between them.” See Denton [0068]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Chupp-Bauer, as modified above, to incorporate wherein each diagnostic engine is the same type of diagnostic engine as taught by 
Regarding claim 14, recites substantially similar limitations as those already addressed in the rejection of claim 4 and, as such, is rejected for similar reasons as given above.
Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chupp et al. (US 5812419) in view of Bauer (US 2014/0316813) in view of Bosko et al. (US 2016/0020986).
Regarding claim 7, Chupp-Bauer teaches the point of care system recited in claim 1, but does not appear to explicitly teach wherein the user interface displays, for each diagnostic engine, an icon representing that diagnostic engine. However, Bosko teaches it is old and well-known in the art of healthcare data processing to have:
wherein the user interface displays, for each diagnostic engine, an icon representing that diagnostic engine (Bosko [0084] & claims 18, 21 teach displaying icons configured to be actuate by a user (user interface) to cause the display of educational or service related items that are relate to one or more diagnostic analyzers)
“The related information section 615 may display a group of buttons that facilitate accessing education and/or service information associated with the selected analyzer 607. The information provided via these buttons may correspond to general education and/or service information associated with analyzers within the user's site that is filtered by analyzer so that only information pertinent to the selected analyzer 607 is shown.” See Bosko [0084]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Chupp-Bauer, as modified above, to incorporate wherein the user interface displays, for each diagnostic engine, an icon representing that diagnostic engine as taught by Bosko. The icons facilitate accessing education and/or service information associated with the selected analyzer. 
Regarding claim 8, Chupp-Bauer-Bosko teaches the point of care system recited in claim 7, wherein the icon for each diagnostic engine indicates a status of the diagnostic engine (Bosko [0082]-[0083] teaches a connected icon may be displayed to represent the connection status of the selected analyzer; for example, the connected icon shown in green to indicate that the selected analyzer is 
Regarding claim 9, Chupp-Bauer teaches the point of care system recited in claim 1, but does not appear to explicitly teach wherein the IDM receives the measured results from one or more of the plurality of diagnostic engines in non-real time. However, Bosko teaches it is old and well-known in the art of healthcare data processing to have:
wherein the IDM receives the measured results from one or more of the plurality of diagnostic engines in non-real time (Bosko Claims 6, 32 teaches one server communicates the first and second diagnostic analyzer information at different times to the portable computer).
The motivation to combine the above mentioned references was discussed in the rejection of claim 7, and incorporated herein.
Regarding claim 17, recites substantially similar limitations as those already addressed in the rejection of claim 7 and, as such, is rejected for similar reasons as given above.
Regarding claim 18, recites substantially similar limitations as those already addressed in the rejection of claim 8 and, as such, is rejected for similar reasons as given above.
Regarding claim 19, recites substantially similar limitations as those already addressed in the rejection of claim 9 and, as such, is rejected for similar reasons as given above.
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chupp et al. (US 5812419) in view of Bauer (US 2014/0316813) in view of Jacobs et al. (US 2012/0042214).
Regarding claim 10, Chupp-Bauer teaches the point of care system recited in claim 1, but does not appear to explicitly teach wherein the at least one other parameter comprises one or more of demographic information associated a patient and a time of day at which the measured result was determined. However, Jacobs teaches it is old and well-known in the art of healthcare data processing to have:
wherein the at least one other parameter comprises one or more of demographic information associated a patient and a time of day at which the measured result was determined 
“Furthermore, if the notice of an impending failure is very timely, it may be possible to schedule an on-site service call to coincide with already scheduled downtime for the analyzer thereby preventing a disruption of analyzer uptime to the commercial entity employing the analyzer. For example, some hospitals collect patient samples so that many are analyzed from about 7:00 AM to 10:00 PM during the working day. It is most convenient for such hospitals to have the diagnostic clinical analyzers down from 10:00 PM to 7:00 AM. In addition, for the service site location, it is better to schedule service calls during routine working hours and certainly in advance of major holidays and other events.” See Jacobs [0060]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Chupp-Bauer, as modified above, to incorporate wherein the at least one other parameter comprises one or more of demographic information associated a patient and a time of day at which the measured result was determined as taught by Jacobs. Scheduling a time to analyze samples helps to prevent disruption in workflow of the commercial entity employing the analyzer.  
Regarding claim 20, recites substantially similar limitations as those already addressed in the rejection of claim 10 and, as such, is rejected for similar reasons as given above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                     

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686